ON APPLICATION FOR REHEARING
RUSSELL, Judge.
On application for rehearing, the appellant contends that this court erred in its interpretation of Rule 53, A.R.Civ.P., in that the rule does not allow for a full-time referee to whom all domestic relations cases are referred. On revisiting our opinion, we find the same to state accurately today’s law based on the facts established by legal evidence contained in the record in this case. That is to say that we find the record devoid of any legal evidence supporting the contention that the referee in this case is a full-time referee to whom all cases are referred.
As to the contention that this case was improperly before the referee and that the findings and recommendations are void ab initio, we have again read very carefully the numerous cases confidently cited by the appellant. Not only are we unable to find even a scintilla of support for this contention, we find the cases swaying in the other direction.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
INGRAM, P.J., concurs.
ROBERTSON, J., dissents.